Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1-4, 711, 13-14, 19, 26-27, and 29-30 have been amended; No claims have been added or canceled. Claims 1-30 are subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim 2-4,6-8,10-12,14,22-23 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, 17-19, 20-21 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (CHEN hereafter) (CN 107231619 A) in view of Selvaganapathy et al. (Selvaganapathy hereafter) (US 20220158793 A1).

Regarding claim 1, CHEN teaches, A method of wireless communication at a base station, comprising: 
determining a broadcast/multicast service to be provided to a user equipment (UE) in a multicast broadcast single frequency network (MBSFN) area (CHEN; UE through RRC (Radio Resource Control, radio resource control) message to the current service cell providing the service information of interest, the message containing the UE is receiving or interested eMBMS service ID, Pg 4); and 
transmitting, to the UE, a signal  indicating information  to maintain continuity of the broadcast/multicast service between different MBSFN areas  during mobility of the UE (CHEN; the message, in any measurement triggering event occurs or changing the eMBMS service of interest or [SIC] the UE, together with the measurement report sent to the eNodeB. to realize timely update information … the UE based on step 3 establishes the mapping table to select the most suitable cell to be switched, Pg 4; (target eNodeB) belonging to the target cell of the handover belongs to a different MBSFN area, pg 4 [Note that when triggering condition happens, UE measures its serving cell signal and neighboring cells signals]).
Reference CHEN teaches that a UE receives SIB13, extract the content of the all cells (all) adjacent cell ID, an MBSFN area and the mapping relationship between eMBMS from SIB13 and establishes a mapping table (pg 4). CHEN also teaches that the UE sends measurement report containing target eNodeB measurements to source eNodeB in order to maintain service continuity, wherein target eNodeB is in different MBSFN.  

Reference CHEN did not teach that the base station transmits a tracking reference signal (TRS) indicating information to maintain continuity of the broadcast/multicast service.

Reference Selvaganapathy teaches that “In order to enable detection mobility with immediate potential neighbours only, the TRS signal also carry additional information to identify the cell within neighbor-cells … Via RRC signaling, the UE is informed about the short PCI (Physical cell identity) and OCC associated with TRS of neighbor cells, Par. 0138-0141; Higher layer may provide the mapping of the TRS sequence ID and the OCC to the PCI, Par. 0150; As shown in step 610 of FIG. 6 the UE measures C-TRS of serving cell … measuring the C-TRS for neighbor cells, Par. 0160; using the synchronized timing and frequency, maintain a connected state for communication operations with the communication network, Abstract.”

Thus CHEN and Selvaganapathy both teaches technique for service/connection continuity during mobility. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the measurement of serving cell TRS and neighbor-cell TRS (TRS carrying cell identity) of  Selvaganapathy could have been substituted for measurement performed by UE of CHEN, because both measurements are used for selecting most suitable neighbor cell during mobility. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of selecting most suitable neighbor cell during mobility. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute TRS measurement of Selvaganapathy for the measurement performed by the UE of CHEN according to known methods to yield the predictable result of providing a most suitable neighbor cell during mobility.

Regarding claim 19, CHEN teaches, A method of wireless communication at a user equipment (UE), comprising: 
 receiving a  signal  from a base station associated with an multicast broadcast single frequency network (MBSFN) area providing a broadcast/multicast service for the UE, the  indicating information to maintain continuity of the broadcast/multicast service between different MBSFN areas during mobility of the UE (CHEN; message to the current service cell providing the service information of interest, the message containing the UE is receiving or interested eMBMS service ID or the TMGI value, the message, in any measurement triggering event occurs or changing the eMBMS service of interest or [SIC] the UE, together with the measurement report sent to the eNodeB. to realize timely update information … the UE based on step 3 establishes the mapping table to select the most suitable cell to be switched, Pg 4; (target eNodeB) belonging to the target cell of the handover belongs to a different MBSFN area, pg 4 [Note that when triggering condition happens, UE measures its serving cell signal and neighboring cells signals]); and
receiving the broadcast/multicast service based on the  (CHEN; the UE based on step 3 establishes the mapping table to select the most suitable cell to be switched, Pg 4; (target eNodeB) belonging to the target cell of the handover belongs to a different MBSFN area, pg 4; the invention claims a system for 4G enhancement in eMBMS service continuity method, pg 3).
CHEN teaches that a UE receives SIB13, extract the content of the all cells (all) adjacent cell ID, an MBSFN area and the mapping relationship between eMBMS from SIB13 and establishes a mapping table (pg 4). CHEN also teaches that the UE sends measurement report containing target eNodeB measurements to source eNodeB in order to maintain service continuity, wherein target eNodeB is in different MBSFN.  

Reference CHEN did not teach that the UE receives a tracking reference signal (TRS) indicating information to maintain continuity of the broadcast/multicast service.

Reference Selvaganapathy teaches that “In order to enable detection mobility with immediate potential neighbours only, the TRS signal also carry additional information to identify the cell within neighbor-cells … Via RRC signaling, the UE is informed about the short PCI (Physical cell identity) and OCC associated with TRS of neighbor cells”, Par. 0138-0141; Higher layer may provide the mapping of the TRS sequence ID and the OCC to the PCI, Par. 0150; As shown in step 610 of FIG. 6 the UE measures C-TRS of serving cell … measuring the C-TRS for neighbor cells”, Par. 0160; using the synchronized timing and frequency, maintain a connected state for communication operations with the communication network, Abstract.”

Thus CHEN and Selvaganapathy both teaches technique for service/connection continuity during mobility. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the measurement of serving cell TRS and neighbor-cell TRS (TRS carrying cell identity) of  Selvaganapathy could have been substituted for measurement performed by UE of CHEN, because both measurements are used for selecting most suitable neighbor cell during mobility. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of selecting most suitable neighbor cell during mobility. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute TRS measurement of Selvaganapathy for the measurement performed by the UE of CHEN according to known methods to yield the predictable result of providing a most suitable neighbor cell during mobility.
  
Regarding claim 5 and claim 21, CHEN-Selvaganapathy teaches, The method of claim 1 and The method of claim 19 respectively, wherein the TRS is a periodic TRS, the method further comprising: 
transmitting periodic TRS parameters in system information (Selvaganapathy; The resource configuration for sub-BWP and TRS periodicity are transmitted as part of system information, Par. 0198) or a multicast control channel (MCCH).  

Regarding claim 17 and claim 25, CHEN-Selvaganapathy teaches, The method of claim 1 and The method of claim 19 respectively,  further comprising: 
establishing a connection with a UE (Selvaganapathy; As shown in step 610 of FIG. 6 the UE measures C-TRS of serving cell for every DRX cycle, Par. 0160); and 
transmitting information about a TRS for a second base station to the UE (Selvaganapathy; At step 630 there is determining if C-TRS for neighbor cells are configured via higher layer signalling, Par. 0160).  

Regarding claim 18, CHEN-Selvaganapathy teaches, The method of claim 17, wherein the base station comprises a source base station serving the UE and the second base station comprises a target base station in a different multicast area (CHEN; (target eNodeB) belonging to the target cell of the handover belongs to a different MBSFN area, pg 4.   

Regarding claim 20, CHEN-Selvaganapathy teaches, The method of claim 19, wherein the TRS comprises at least one of an activation of a bandwidth part (BWP) for receiving the broadcast/multicast service by the UE, a switch of a BWP for receiving the broadcast/multicast service by the UE, an identifier (ID) of a cell in which to receive the broadcast/multicast service by the UE (Selvaganapathy; In order to enable detection mobility with immediate potential neighbours only, the TRS signal also carry additional information to identify the cell within neighbor-cells … Via RRC signaling, the UE is informed about the short PCI (Physical cell identity) and OCC associated with TRS of neighbor cells”, Par. 0138-0141), or an ID of a beam via which to receive the broadcast/multicast service by the UE.


Claim 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN-Selvaganapathy in further view of SHI et al. (SHI hereafter) (US 20200106551 A1) and in further view of LI et al. (LI hereafter) (US 20170367110 A1).

Regarding claim 9, CHEN-Selvaganapathy teaches, The method of claim 1. 
CHEN-Selvaganapathy fail to explicitly teach,
wherein the TRS is an aperiodic TRS, the method further comprising: 
transmitting, to the UE, a set of parameters associated with the aperiodic TRS on a multicast control channel (MCCH) or via unicast RRC signaling; and 
transmitting, to the UE in downlink control information (DCI), information triggering the aperiodic TRS.  
However, in the same field of endeavor, SHI teaches,
wherein the TRS is an aperiodic TRS (SHI; the first signal is an aperiodic CSI-RS for Tracking. This first signal may also be referred to as an aperiodic TRS (A-TRS), Par. 0189), the method further comprising: 
transmitting, to the UE, a set of parameters associated with the aperiodic TRS on a multicast control channel (MCCH) or via unicast RRC signaling (SHI; the first configuration information is used for configuring at least one Channel State Information Reference Signal CSI-RS resource group ... the first configuration information is RRC signaling, Par. 0183-0184); and 
transmitting, to the UE in downlink control information (DCI), information triggering the aperiodic TRS (SHI; the terminal device receives first indication information sent by the network device, wherein the first indication information is used for triggering the terminal device to receive the first signal ... Optionally, the first indication information is DCI signaling, Par. 0190-0191).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHEN-Selvaganapathy to include the use of A-CSI-RS as taught by SHI in order to configure A-TRS (SHI; Par. 0189).
Although CHEN-Selvaganapathy-SHI teaches configuring aperiodic TRS using RRC, but CHEN-Selvaganapathy-SHI fail to explicitly teach that the RRC is unicast RRC. 
However, in the same field of endeavor, LI teaches in Par. 0078 that “using dedicated RRC signaling, the example allocations 600a-d may be, for example and without limitation, aperiodically unicasted by an NR-node in an RRC message … as System Info on-demand”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHEN-Selvaganapathy-SHI to include the use of dedicated RRC as taught by LI in order to configure allocation aperiodically (LI; Par. 0078).
  
Regarding claim 13, CHEN-Selvaganapathy-SHI-LI teaches, The method of claim 9, wherein the DCI indicates a slot offset for the aperiodic TRS relative to a slot carrying the DCI (SHI; It should be noted that the first CSI-RS resource group and the second CSI-RS resource group are associated with two reporting configurations, and the two reporting configurations are associated with one DCI trigger state (CSI-AperiodicTriggerState). The terminal device receives the corresponding DCI indication of the network device, and obtains offsets corresponding to the first CSI-RS resource group and the second CSI-RS resource group respectively, Par. 0271).  
The rational and motivation for adding this teaching of SHI  is the same as for Claim 9.

  
 
Claim 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN-Selvaganapathy in further view of Wang-1 et al. (Wang-1 hereafter) (US 20220210614 A1).

Regarding claim 15 and claim 24, CHEN-Selvaganapathy teaches, The method of claim 1 and The method of claim 19 respectively, further comprising:
	configuring a second synchronization signal block (SSB) (Selvaganapathy; The UE listens to common channels including synchronization to SSB … As per current specifications, the UE need to activate complete RF BW corresponds to SS-block and the common CORESET reception, Par. 0125); and 
transmitting the second SSB on a raster that is different than a synchronization raster (Selvaganapathy; To support the sub-BWP operation, a signal, such as TRS is transmitted on specific symbols with configured periodicity, Par. 0121).
CHEN-Selvaganapathy fail to explicitly teach,
	SSB for the broadcast/multicast service.
However, in the same field of endeavor, Wang-1 teaches,
SSB for the broadcast/multicast service (Wang-1; a transmission of broadcast service data in beam sweeping mode requires an association between a scheduling signaling (i.e., PDCCH) of the MBMS service and the SSB, Par. 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHEN-Selvaganapathy to include the use of SSB as taught by Wang-1 in order to correctly acquire MBMS service data (Wang-1; Par. 0072).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN-Selvaganapathy-Wang-1 in further view of Lin et al. (Lin hereafter) (US 20190297629 A1).

Regarding claim 16, CHEN-Selvaganapathy-Wang-1 teaches,  The method of claim 15. 
	CHEN-Selvaganapathy-Wang fail to explicitly teach,
	wherein the second SSB is at least one of a semi-persistent SSB, a periodic burst SSB.
	However, in the same field of endeavor, Lin teaches,
wherein the second SSB is at least one of a semi-persistent SSB, a periodic burst SSB (Lin;  The mapping patterns of SSB have a periodicity of 2 slots (for SSB with SCS value 15 kHz, 30 kHz or 120 kHz), Par. 0012), or quasi-located with the TRS using a same cell identifier. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHEN-Selvaganapathy-Wang-1 to include the use of SCS as taught by Lin in order to determine SSB periodicity (Lin; Par. 0012).

  
Claim 26, 29, and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN-Selvaganapathy and in further view of WANG et al. (WANG hereafter) (WO 2021051322 A1).
  
Regarding claim 26, CHEN teaches, An apparatus for wireless communication at a base station, comprising: 
a memory (CHEN; eNodeB, Pg 4); and 
at least one processor coupled to the memory and configured to (CHEN; eNodeB, Pg 4): 
determine a broadcast/multicast service to be provided to a user equipment (UE) in a multicast broadcast single frequency network (MBSFN) area (CHEN; UE through RRC (Radio Resource Control, radio resource control) message to the current service cell providing the service information of interest, the message containing the UE is receiving or interested eMBMS service ID, Pg 4); and 
transmit, to the UE, a  signal  further indicating information  to maintain continuity of the broadcast/multicast service between different MBSFN areas  during mobility of the UE (CHEN; the message, in any measurement triggering event occurs or changing the eMBMS service of interest or [SIC] the UE, together with the measurement report sent to the eNodeB. to realize timely update information … the UE based on step 3 establishes the mapping table to select the most suitable cell to be switched, Pg 4; (target eNodeB) belonging to the target cell of the handover belongs to a different MBSFN area, pg 4 [Note that when triggering condition happens, UE measures its serving cell signal and neighboring cells signals]).
Reference CHEN teaches that a UE receives SIB13, extract the content of the all cells (all) adjacent cell ID, an MBSFN area and the mapping relationship between eMBMS from SIB13 and establishes a mapping table (pg 4). CHEN also teaches that the UE sends measurement report containing target eNodeB measurements to source eNodeB in order to maintain service continuity, wherein target eNodeB is in different MBSFN.  

Reference CHEN did not teach that base station transmits a tracking reference signal (TRS) indicating a bandwidth part (BWP) associated with the broadcast/multicast service to be provided to the UE, the TRS further indicating information to maintain continuity of the broadcast/multicast service.

Reference Selvaganapathy teaches that “In order to enable detection mobility with immediate potential neighbours only, the TRS signal also carry additional information to identify the cell within neighbor-cells … Via RRC signaling, the UE is informed about the short PCI (Physical cell identity) and OCC associated with TRS of neighbor cells”, Par. 0138-0141; Higher layer may provide the mapping of the TRS sequence ID and the OCC to the PCI, Par. 0150; As shown in step 610 of FIG. 6 the UE measures C-TRS of serving cell … measuring the C-TRS for neighbor cells”, Par. 0160; using the synchronized timing and frequency, maintain a connected state for communication operations with the communication network, Abstract.”
Reference Selvaganapathy further teaches that “In Rel-15 NR, UE is instructed to operate on a specific part of gNB's BW, that is, on a BWP. Up to 4 BWPs can be configured separately for UL and DL … UE may have only one BWP active at a time, Par. 0105; When UE enters into connected mode with configured BWP, the UE enters into sub-BWP operation where it listens to a reference signal e.g. TRS (tracking reference signal) on a preconfigured part of the BWP (for e.g. only 6 PRB); To support the sub-BWP operation, a signal, such as TRS is transmitted on specific symbols with configured periodicity, Par. 0120-0121.”

Thus CHEN and Selvaganapathy both teaches technique for service/connection continuity during mobility. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the measurement of serving cell TRS and neighbor-cell TRS (TRS carrying cell identity) of  Selvaganapathy could have been substituted for measurement performed by UE of CHEN, because both measurements are used for selecting most suitable neighbor cell during mobility. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of selecting most suitable neighbor cell during mobility. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute TRS measurement of Selvaganapathy for the measurement performed by the UE of CHEN according to known methods to yield the predictable result of providing a most suitable neighbor cell during mobility.

Reference CHEN teaches UE receiving eMBMS mapping table with cell ID and MBSFN area and Reference Selvaganapathy teaches that UE receives RRC parameters of BWP (Par. 0105); and receives TRS parameters for a bandwidth part (Par. 0198). Since base station transmits TRS at a specific symbol of a BWP with configured periodicity, TRS itself indicates BWP. 
CHEN-Selvaganapathy did not teach that the BWP is associated with the broadcast/multicast service to be provided to the UE.
Reference WANG teaches “The terminal device receives first configuration information, where the first configuration information is used to determine a first BWP, and the first BWP is configured to receive an MBMS service, Par. 0006”.
Thus CHEN-Selvaganapathy and WANG all teaches techniques for UE receiving configuration from base station. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the configuration information of  WANG could have been added with configuration information of CHEN-Selvaganapathy, because both configurations are used for communication operation. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of connecting to base station for service. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add configuration information of WANG with the configuration information of CHEN-Selvaganapathy according to known methods to yield the predictable result of providing connection to base station for service.

Regarding claim 29, CHEN-Selvaganapathy-WANG teaches, The apparatus of claim 26, wherein the at least one processor is further configured to:  
establish a connection with a UE (Selvaganapathy; As shown in step 610 of FIG. 6 the UE measures C-TRS of serving cell for every DRX cycle, Par. 0160); and 
transmit information about a TRS for a second base station to the UE (Selvaganapathy; At step 630 there is determining if C-TRS for neighbor cells are configured via higher layer signalling, Par. 0160).
   
Regarding claim 30, CHEN teaches, An apparatus for wireless communication at a user equipment (UE), comprising: 
a memory (CHEN; UE, Pg 4); and 
at least one processor coupled to the memory and configured to (CHEN; UE, Pg 4): 
receive a  signal  further indicating information  to maintain continuity of the broadcast/multicast service between different multicast broadcast single frequency network (MBSFN) areas  during mobility of the UE (CHEN; the message, in any measurement triggering event occurs or changing the eMBMS service of interest or [SIC] the UE, together with the measurement report sent to the eNodeB. to realize timely update information … the UE based on step 3 establishes the mapping table to select the most suitable cell to be switched, Pg 4; (target eNodeB) belonging to the target cell of the handover belongs to a different MBSFN area, pg 4 [Note that when triggering condition happens, UE measures its serving cell signal and neighboring cells signals]);
receive the broadcast/multicast service in a MBSFN area(CHEN; the UE based on step 3 establishes the mapping table to select the most suitable cell to be switched, Pg 4; (target eNodeB) belonging to the target cell of the handover belongs to a different MBSFN area, pg 4; the invention claims a system for 4G enhancement in eMBMS service continuity method, pg 3)
CHEN teaches that a UE receives SIB13, extract the content of the all cells (all) adjacent cell ID, an MBSFN area and the mapping relationship between eMBMS from SIB13 and establishes a mapping table (pg 4). CHEN also teaches that the UE sends measurement report containing target eNodeB measurements to source eNodeB in order to maintain service continuity, wherein target eNodeB is in different MBSFN.  

Reference CHEN did not teach that UE receives a tracking reference signal (TRS) indicating a bandwidth part (BWP) associated with the broadcast/multicast service to be provided to the UE, the TRS further indicating information to maintain continuity of the broadcast/multicast service.

Reference Selvaganapathy teaches that “In order to enable detection mobility with immediate potential neighbours only, the TRS signal also carry additional information to identify the cell within neighbor-cells … Via RRC signaling, the UE is informed about the short PCI (Physical cell identity) and OCC associated with TRS of neighbor cells”, Par. 0138-0141; Higher layer may provide the mapping of the TRS sequence ID and the OCC to the PCI, Par. 0150; As shown in step 610 of FIG. 6 the UE measures C-TRS of serving cell … measuring the C-TRS for neighbor cells”, Par. 0160; using the synchronized timing and frequency, maintain a connected state for communication operations with the communication network, Abstract.”
Reference Selvaganapathy further teaches that “In Rel-15 NR, UE is instructed to operate on a specific part of gNB's BW, that is, on a BWP. Up to 4 BWPs can be configured separately for UL and DL … UE may have only one BWP active at a time, Par. 0105; When UE enters into connected mode with configured BWP, the UE enters into sub-BWP operation where it listens to a reference signal e.g. TRS (tracking reference signal) on a preconfigured part of the BWP (for e.g. only 6 PRB); To support the sub-BWP operation, a signal, such as TRS is transmitted on specific symbols with configured periodicity, Par. 0120-0121.”

Thus CHEN and Selvaganapathy both teaches technique for service/connection continuity during mobility. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the measurement of serving cell TRS and neighbor-cell TRS (TRS carrying cell identity) of  Selvaganapathy could have been substituted for measurement performed by UE of CHEN, because both measurements are used for selecting most suitable neighbor cell during mobility. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of selecting most suitable neighbor cell during mobility. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute TRS measurement of Selvaganapathy for the measurement performed by the UE of CHEN according to known methods to yield the predictable result of providing a most suitable neighbor cell during mobility.

Reference CHEN teaches UE receiving eMBMS mapping table with cell ID and MBSFN area and Reference Selvaganapathy teaches that UE receives RRC parameters of BWP (Par. 0105); and receives TRS parameters for a bandwidth part (Par. 0198). Since UE receives TRS at a specific symbol of a BWP with configured periodicity, TRS itself indicates BWP. 
CHEN-Selvaganapathy did not teach that the BWP is associated with the broadcast/multicast service to be provided to the UE.
Reference WANG teaches “The terminal device receives first configuration information, where the first configuration information is used to determine a first BWP, and the first BWP is configured to receive an MBMS service, Par. 0006”.
Thus CHEN-Selvaganapathy and WANG all teaches techniques for UE receiving configuration from base station. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the configuration information of  WANG could have been added with configuration information of CHEN-Selvaganapathy, because both configurations are used for communication operation. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of connecting to base station for service. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add configuration information of WANG with the configuration information of CHEN-Selvaganapathy according to known methods to yield the predictable result of providing connecting to base station for service.


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN-Selvaganapathy-WANG in further view of SHI et al. (SHI hereafter) (US 20200106551 A1) and in further view of LI et al. (LI hereafter) (US 20170367110 A1).

Regarding claim 28, CHEN-Selvaganapathy-WANG teaches, The method of claim 1. 
CHEN-Selvaganapathy-WANG fail to explicitly teach,
wherein the TRS is an aperiodic TRS, wherein the at least one processor is further configured to: 
transmit a set of parameters associated with the aperiodic TRS on a multicast control channel (MCCH) or via unicast RRC signaling; and 
transmit in downlink control information (DCI), information triggering the aperiodic TRS.  
However, in the same field of endeavor, SHI teaches,
wherein the TRS is an aperiodic TRS (SHI; the first signal is an aperiodic CSI-RS for Tracking. This first signal may also be referred to as an aperiodic TRS (A-TRS), Par. 0189), the method further comprising: 
transmitting, to the UE, a set of parameters associated with the aperiodic TRS on a multicast control channel (MCCH) or via unicast RRC signaling (SHI; the first configuration information is used for configuring at least one Channel State Information Reference Signal CSI-RS resource group ... the first configuration information is RRC signaling, Par. 0183-0184); and 
transmitting, to the UE in downlink control information (DCI), information triggering the aperiodic TRS (SHI; the terminal device receives first indication information sent by the network device, wherein the first indication information is used for triggering the terminal device to receive the first signal ... Optionally, the first indication information is DCI signaling, Par. 0190-0191).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHEN-Selvaganapathy-WANG to include the use of A-CSI-RS as taught by SHI in order to configure A-TRS (SHI; Par. 0189).
Although CHEN-Selvaganapathy-WANG-SHI teaches configuring aperiodic TRS using RRC, but CHEN-Selvaganapathy-SHI fail to explicitly teach that the RRC is unicast RRC. 
However, in the same field of endeavor, LI teaches in Par. 0078 that “using dedicated RRC signaling, the example allocations 600a-d may be, for example and without limitation, aperiodically unicasted by an NR-node in an RRC message … as System Info on-demand”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHEN-Selvaganapathy-WANG-SHI to include the use of dedicated RRC as taught by LI in order to configure allocation aperiodically (LI; Par. 0078).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416